FILED
                           NOT FOR PUBLICATION                               AUG 07 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50001

              Plaintiff - Appellee,              D.C. No. 3:01-cr-02864-L-1

  v.
                                                 MEMORANDUM *
MIKEL BOLANDER,

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Southern District of California
                 M. James Lorenz, Senior District Judge, Presiding

                       Argued and Submitted March 14, 2012
                               Berkeley, California

Before: NOONAN, McKEOWN, and M. SMITH, Circuit Judges.

       Mikel Bolander (“Bolander”) appeals the district court’s order denying his

motion to terminate the three-year term of supervised release following his prison

term. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse. Because




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the parties are familiar with the factual and procedural history of this case, we

repeat only those facts necessary to resolve the issues raised on appeal.

      Bolander was continuously detained pursuant to an Adam Walsh Act

certification under 18 U.S.C. § 4248(a) from February 7, 2007 until the completion

of his civil commitment proceedings on January 19, 2012. Bolander argues that

his term of supervised release began on February 7, 2007, when the incarceration

portion of his criminal sentence expired and he was removed from general prison

population and relocated to a segregated unit of civil detainees. We agree.

      This case is controlled by our decision in United States v. Turner, No. 11-

10038, 2012 WL — (9th Cir. — , 2012), filed simultaneously with this

memorandum. Because detention pursuant to the government’s filing of a

“Certification of a Sexually Dangerous Person” under § 4248(a) does not constitute

“imprisonment in connection with a conviction” within the meaning of 18 U.S.C.

3624(e), it does not operate to toll a term of supervised release.

      REVERSED AND REMANDED.
                                                                            FILED
United States v. Bolander, No. 11-50001                                      AUG 07 2012

                                                                        MOLLY C. DWYER, CLERK
M. SMITH, Circuit Judge, concurring:                                      U .S. C O U R T OF APPE ALS




      I acknowledge that this case is controlled by the opinion in United States v.

Turner, No. 11-10038, filed simultaneously with this memorandum disposition.

Because Turner is now binding authority, I reluctantly concur. However, I

respectfully disagree with this decision’s conclusion and reasoning, for the reasons

discussed in my dissent in Turner.